Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment
Applicant canceled all of the claims (1-13) in the original specification and added a new set of claims 14-29 has been considered.
Claim Objections
Claims 14-29 are objected to because of the following informalities:  
The phrase, “from a cross-sectional view” and/or “from the cross-sectional view”, as recited in claims 14, 19, 20 and 28, is grammatically incorrect. The examiner suggests a different preposition be employed, according to Applicant’s intended meaning.
The phrase, “wherein the end of the chamfered side is adjacent to the substrate than a top surface” is grammatically incorrect. The word “than” in particular requires a comparative adjective, and none is present. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
Claims 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “attachable to a printed circuit board”, as recited in claims 16 and 24, is unclear with regard to how this limitation further limits the remainder of the claim, since the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Karnezos (U.S. Pat. No. 20060138649 A1), hereinafter “Karnezos”.

    PNG
    media_image1.png
    223
    528
    media_image1.png
    Greyscale

	At ¶0017, and Fig. 1A, Karnezos discloses the claimed invention, for example
a semiconductor package, comprising: 
a substrate (12); 
a semiconductor die (14) attached to, and electrically connected to the substrate; and 
a mold compound (17) covering the semiconductor die; the mold compound contacting 

Regarding claim 15, the limitation, “The semiconductor package of Claim 14, wherein 
the substrate includes a plurality of conductive traces on a top surface, and a plurality of 
electrical contacts on a bottom surface” is met by Fig. 1A above which shows the plurality of conductive traces, i.e., (125) on the top surface of the substrate, and the plurality of the plurality of electrical contacts (18) on a bottom surface of the substrate. (please see Fig. 1A with interpretation labels shown above).
Regarding claim 16, the limitation, “wherein the plurality of electrical contacts is attachable to a printed circuit board” is met by para [0124] or ¶0124. 
Regarding claim 17, the limitation, “wherein the semiconductor package is a plastic ball grid array (PBGA) package” is met by Karnezos‘s BGA package (see ¶0016). To further clarify that the types of BGA semiconductor packages also include, for example, Ceramic BGA, Tape BGA, and …, plastic BGA (PBGA), PBGA. 
Regarding claim 18, the limitation, “wherein the semiconductor die is electrically connected to the substrate via a wire bond” is met by Fig. 1A which shows the semiconductor die (14) is electrically connected to the substrate (12) via a wire bond (16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claims 14-18, and further in view of Yim et al. (U.S. Patent No. 2007/0262473 A1), hereinafter “Yim”. 
As indicated above, Karnezos shows in Fig. 1A the beveled shape at the edge of the mold compound, but does not go into detail, for example the edge is a contour edge from the cross sectional view of the semiconductor package.
Yim et al. discloses in ¶0044-¶0051, and shows in Fig. 6, i.e., a contour edge of a mold compound (see an encapsulation (502)) to reduce, i.e., ejection stress, reduce damage to the encapsulation and to increase yield. It would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to have the contour edge as claimed in claim 19 for the reasons as taught by Yim. 
Allowable Subject Matter
Claims 20-23, and 25-29 would be allowable if rewritten or amended to overcome the objection(s) as indicated above in para [0003] or ¶0003, set forth in this Office action.
			Conclusion
Applicant's amendment (see [0002] above) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Telephone Inquiry Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASMINE J CLARK/Primary Examiner, Art Unit 2816